 



Exhibit 10.14
Executive Services Agreement
between
Royal Wolf Trading Australia Pty Ltd
(ABN 38 069 244 417)
and
Peter Linden McCann

 



--------------------------------------------------------------------------------



 



Contents

              Clause           number   Heading   Page  
1.
  Definitions and interpretation     1  
 
           
2.
  Employment and Duties of Executive     3  
 
           
3.
  Commencement and Termination     5  
 
           
4.
  Remuneration     7  
 
           
5.
  Performance Bonus     8  
 
           
6.
  Leave     8  
 
           
7.
  Illness and Sick Leave     8  
 
           
8.
  Superannuation     9  
 
           
9.
  Travel by the Executive     9  
 
           
10.
  Policies and Procedures     9  
 
           
11.
  Confidentiality     9  
 
           
12.
  Restrictions     10  
 
           
13.
  Documents and other Property of the Company     11  
 
           
14.
  Copyright, Intellectual Property and Invention     12  
 
           
15.
  Continuing Obligations     12  
 
           
16.
  Governing law and jurisdiction     13  
 
           
17.
  Notices     13  
 
           
18.
  Assignment     14  
 
           
19.
  Severability     14  
 
           
20.
  Waiver and Variation     14  
 
           
21.
  Entire agreement     15  
 
           
22.
  No Representations and Warranties     15  
 
           
23.
  Independent Legal Advice     15  

-i-



--------------------------------------------------------------------------------



 



              Clause           number   Heading   Page  
 
  Schedule 1     16  
 
  Job description     16  
 
           
 
  Schedule 2     18  
 
  Confidential Information     18  
 
           
 
  Schedule 3     19  
 
  Remuneration Details     19  
 
           
 
  Schedule 4     20  
 
  Share Offer     20  

-ii-



--------------------------------------------------------------------------------



 



Executive Services Agreement
This Agreement is made on 17th day of May 2004.
Between
Royal Wolf Trading Australia Pty Ltd (ABN 38 069 244 417) of Suite 202, Level 2,
22-28 Edgeworth David Avenue, Hornsby, NSW 2077 (the “Company”)
And
Peter Linden McCann of 124 Annangrove Road Annangrove NSW 2156 (the “Executive”)
Recital
The Company has agreed to appoint the Executive to the Position on the terms and
conditions set out in this Agreement
Operative provisions
1. Definitions and interpretation

1.1   The following words have these meanings in this Agreement unless the
contrary intention appears.

“Applicable Rate” has the meaning given to it in clause 8.1.
“Additional Hours” has the meaning given to it in clause 2.7.
“Area of Restraint” means, during the Executive’s Employment, anywhere in the
Commonwealths of Australia and New Zealand or, if for any reason that area is
held by a court of competent jurisdiction to be unreasonable, anywhere in the
Commonwealth of Australia, and means, between the Termination Date and the end
of the Period of Restraint, anywhere in the Commonwealth of Australia.
“Basic Salary” has the meaning given to it in Schedule 3.
“Business” means the activities carried out by Royal Wolf Australia Pty Limited
being the hire and sale of new, refurbished, specialised and customised shipping
containers throughout Australia.
“Commencement Date” has the meaning given to it in Schedule 3.
“CPI” means the Consumer Price Index, All Groups, Sydney.

-1-



--------------------------------------------------------------------------------



 



“Directors” means all or some of the directors of the Company acting as a board
or a committee of the board.
“Document” has the same meaning as in the Evidence Act 1995 (NSW).
“Duties” means the Executive’s duties, functions and responsibilities under this
Agreement.
“Employment” means employment under this Agreement.
“Financial Year” means a period commencing on 1 January and concluding on 31
December, or the financial year adopted by the company from time to time.
“Group” means the Company and its related bodies corporate (as defined in
Section 50 of the Corporations Act 2001 and “Group Company” means any one of
them.
“Intellectual Property “ has the meaning given to it in clause 14.1.
“Invent” means invent, conceive, make or suggest and “Invented” has a
corresponding meaning.
“Investor” means Equity Partners Two Pty Ltd (ACN 093 766 280) (as trustee for
Equity Partners Two Trust) of Level 12, 60 Margaret Street, Sydney, NSW 2000.
“Managing Director” means the managing director of the Company.
“Performance Bonus” has the meaning given to it in clause 5.1.
“Position” means the position designated in Schedule 3.

(a)   “Period of Restraint” means, subject to clause 12.3, the period of six
months from the termination of the employee’s employment with the company.

“Remuneration Committee” means the remuneration committee of the Company
appointed from time to time in accordance with the Shareholders’ Agreement.
“Shareholders’ Agreement” means the shareholders’ agreement between the Company,
the Investor, the Executive and certain other persons, executed on or about the
date of this Agreement.
“Sick Leave” has the meaning given to it in clause 7.1.
“Subsidiaries” means the subsidiaries of the Company from time to time (if any)
as that term is defined in Section 9 of the Corporations Act 2001.
“Termination Date” means the date of termination of the Executive’s employment
or engagement with the Company, however caused.
“Writing” includes typewriting, printing, lithography, photography and other
modes of representing or reproducing words in a visible form and “Written” has a
corresponding meaning.

-2-



--------------------------------------------------------------------------------



 



1.2   In this Agreement unless the contrary intention appears:

  (a)   a reference to this Agreement or another instrument includes any
variation or replacement of either of them which has been agreed in writing
between both parties;     (b)   a reference to a statute, ordinance, code or
other law includes regulations and other instrument under it and consolidations,
amendments, re-enactments or replacements of any of them;     (c)   the singular
includes the plural and vice versa;     (d)   the word “person” includes a firm,
a partnership, a body corporate, an unincorporated association or an authority;
    (e)   a reference to a person includes a reference to the person’s
executors, administrators, successors, substitutes (including, but not limited
to, persons taking by novation) and assigns;     (f)   if a period of time is
specified and dates from a given day or the day of an act or event, it is to be
calculated exclusive of that day;     (g)   a reference to a clause is a
reference to a clause of or to this Agreement; and     (h)   a reference to a
day is to be interpreted as the period of time commencing at midnight and ending
24 hours later.

1.3   Where a day specified by this Agreement for the payment of money falls on
a Saturday, Sunday or a day appointed under the Banks and Bank Holidays Act 1912
as a holiday for the whole day, the day so specified will be taken to be the day
preceding the day so specified which is not in turn a Saturday, Sunday or day so
appointed as a holiday for the whole day.   1.4   Headings are inserted for
convenience and do not affect the interpretation of this Agreement.

2. Employment and Duties of Executive

2.1   The Company employs the Executive and the Executive will serve the Company
in the Position and in any additional or substituted employment as may be agreed
in writing by the parties.   2.2   The Executive will be responsible to the
Chief Executive Officer.   2.3   The Executive agrees to faithfully and
diligently perform the Duties and exercise the powers, consistent with the
Position:

  (a)   as set out in Schedule 1;

-3-



--------------------------------------------------------------------------------



 



  (b)   as from time to time may be reasonably assigned to or vested in the
Executive by the Chief Executive Officer;     (c)   subject to clause 9, in
Sydney, unless otherwise agreed with the Chief Executive Officer;     (d)   on
behalf of any Group Company as if they were Duties to be performed on behalf of
the Company, as may reasonably be required by the Chief Executive Officer from
time to time.

2.4   The Executive undertakes that, subject to clauses 2.5, 2.6 and 2.7, he
will not at any time during the period of Employment without the consent in
writing of the Chief Executive Officer hold any position for monetary or other
reward which conflicts with the Executive’s performance of the Duties.   2.5  
The Executive is not prevented from reasonable involvement in any professional
or educational activity or body.   2.6   Nothing in clause 2.4 prevents the
Executive from:

  (a)   holding for investment purposes only, marketable securities quoted at
the time of acquisition on a recognised stock exchange in Australia or elsewhere
being collectively not more than 5% of the issued share capital of the listed
company; or     (b)   being interested in a company, a firm or a business:

  (i)   if that interest has been disclosed in writing to the Chief Executive
Officer prior to the Commencement Date; or     (ii)   with the prior approval of
a majority of the board of directors of the Company (including at least one
director appointed by the Investor), such approval not to be unreasonably
withheld, having regard to the business interests of the Group and subject
always to the majority of such board being satisfied that the Executive will
continue to be able to satisfy fully his obligations under this Agreement; or  
  (iii)   with the prior written consent of the Chief Executive Officer.

2.7   The Executive agrees to devote all of his time, attention, and skills
during business hours of the Company (which shall be 40 hours per week) and at
such other times as may be reasonably necessary for the proper performance of
the Duties (the “Additional Hours”), without payment of additional remuneration,
to:

  (a)   the business of the Company; and     (b)   the performance of the
Executive’s Duties,

-4-



--------------------------------------------------------------------------------



 



      unless prevented by ill-health or accident and except during annual
holidays or public holidays under any statute. The Executive acknowledges that
the Additional Hours have been taken into account in calculating the Executive’s
remuneration and, accordingly, the Executive will not receive additional
remuneration for the Additional Hours.

2.8   The Executive agrees to:

  (a)   obey all reasonable and lawful directions of the Chief Executive
Officer; and     (b)   provide the Chief Executive Officer with information and
reports:

  (i)   As to the affairs of the Company as the Chief Executive Officer may
reasonably request from time to time; and     (ii)   Generally, so as to keep
the Chief Executive Officer informed of all material developments in or relevant
to the Company’s affairs within the scope of the Executive’s Duties.

2.9   The Executive undertakes not to accept payment or other benefit in money
or kind from a person as an inducement or reward for any act or forbearance in
connection with any matter or business transacted by or on behalf of the Company
or its Group Companies.

3. Commencement and Termination

3.1   The Employment will commence on the Commencement Date specified in
Schedule 3 and will continue indefinitely until it is terminated under any of
clauses 3.2, 3.4 or 3.6.   3.2   Either party may terminate this Agreement by
providing the other with three months’ prior notice of termination or, in the
case of the Company, by making a payment of three months’ remuneration in lieu
thereof.   3.3   If the Executive or the Company gives to the other notice under
clause 3.2, the Company will not be obliged to provide the Executive with any
work during the notice period and may require that the Executive does not during
all or part of any notice period:

  (a)   Enter or attend the premises of the Company or any Group Company;    
(b)   Contact or have any communication with any customer or client of the
Company or any Group Company;     (c)   Contact or have any communication with
any employee, officer, director or agent or consultant of the Company or any
Group Company in relation to the business of the Company or any Group Company;
or

-5-



--------------------------------------------------------------------------------



 



  (d)   Remain or become involved in any aspect of the business of the Company
or any Group Company.

3.4   At any time, the Company May by notice in writing summarily terminate the
Employment if the Executive:

  (a)   Engages in any act or omission constituting gross misconduct;     (b)  
Commits a serious or, after written warning, serious and persistent breach of
this Agreement;     (c)   If he is a director of the Company or any Group
Company, becomes disqualified under statute from serving as a director;     (d)
  is convicted of an indictable offence (other than a road traffic offence for
which a non-custodial penalty is imposed);     (e)   .

3.5   If it is alleged that the Executive has engaged in conduct of a type
referred to in clause 3.4:

  (a)   the Directors shall appoint a person to conduct any investigation they
think fit into the allegations of the relevant circumstances;     (b)   the
Executive must attend the office of the Company or elsewhere and give
information, explanation or other assistance to the person conducting the
investigation, as directed by the Directors; and     (c)   during the whole or
part of a period of investigation, the Directors may in their sole discretion
suspend the Executive with pay for a period:

  (i)   to be in the sole discretion of the Directors but not exceeding three
weeks; and     (ii)   during which the Company is not obliged to provide the
Executive with work.

3.6   If the Executive is unable to perform the Duties because of illness or
injury (other than illness or injuries which arise as a result of the
Executive’s Employment) for a period exceeding a total of 12 weeks in any
consecutive period of 24 weeks the Company may terminate the Employment by
giving the Executive three months’ notice. Such notice of termination must be
given whilst the incapacity continues. The Company must withdraw any such notice
if, during the currency of the notice, the Executive returns to full time duties
and provides a doctor’s certificate satisfactory to the Company to the effect
that the Executive has fully recovered his health and that no recurrence of his
illness, injury or incapacity is anticipated.

-6-



--------------------------------------------------------------------------------



 



3.7   If the Employment is terminated for any reason, the Executive must
immediately resign from any office in the Company and any Group Company to which
he has been appointed.

4. Remuneration

4.1   The Company agrees to provide the Executive during his Employment with the
remuneration package set out in Schedule 3.   4.2   The Basic Salary payable to
the Executive is set out in Schedule 3 and:

  (a)   accrues from month to month;     (b)   is to be paid by equal monthly
instalments on or about the 15th day of each month;     (c)   is inclusive of
any superannuation contributions required by law, any car allowance, FBT and any
other entitlements the Executive may wish to package;     (d)   is inclusive of
any remuneration received or receivable by him in respect of any office or
employment in the Company or any Group Company; and     (e)   will be subject to
annual increase (but not decrease) in accordance with any increase in CPI only.

4.3   The Executive acknowledges that his first salary review will take place on
or around 1 January 2005.   4.4   The Company agrees, on the production of
receipts in a form reasonably acceptable to the Company, to reimburse the
Executive all out-of-pocket expenses reasonably incurred by the Executive in the
proper performance of his Duties including reasonable expenses relating to
entertainment, accommodation, meals, and travel.   4.5   The Executive agrees to
the deduction from his salary or other sums due to him of:

  (a)   statutory deductions, including tax;     (b)   any deductions which the
Executive has authorised the Company to make;     (c)   contributions payable by
the Executive under any superannuation scheme or fund nominated by the Executive
of which he is a member; and     (d)   other amounts owed by the Executive on
any account to the Company or any Group Company.

-7-



--------------------------------------------------------------------------------



 



5. Performance Bonus and entitlement to

5.1   The Executive shall be entitled to a Performance Bonus (which will be
subject to annual CPI adjustment), as detailed in Schedule 3, which shall be
structured so that:

  (a)   The Performance Bonus is only payable if the Key Performance Indicators
(KPI’s) have been met for the relevant period. The KPI’s will be set annually at
the commencement of each financial year in consultation with the Chief Executive
Officer.

5.2   The company has agreed to offer the Executive the opportunity to purchase
shares in the Company on terms set out in Schedule 4 of this agreement. The
company acknowledges that the offer of shares is an integral part of the
remuneration package of the Executive and forms part of the agreement between
the parties.

6. Leave

6.1   The Executive is entitled to 20 days annual leave in accordance with the
relevant State legislation, as amended from time to time.   6.2   The Executive
will be entitled to long service leave in accordance with the relevant State
legislation, as amended from time to time

7. Illness and Sick Leave

7.1   If the Executive:

  (a)   is prevented by illness, accident or any other cause from duly
performing his Duties; and     (b)   furnishes evidence if so required to the
Company, satisfactory to the Company (acting reasonably) of his incapacity,

the Executive will receive his full salary under this Agreement for the period
of incapacity not exceeding a period of ten days during any year of service
(“Sick Leave”), unless the Company, at its absolute discretion, agrees to
increase this period in any calendar year.

7.2   Any period of Sick Leave, which remains untaken, will accumulate from year
to year. However, the Executive may not take more than fifteen days Sick Leave
in any calendar year.

-8-



--------------------------------------------------------------------------------



 



7.3   The Executive is not entitled to any payment with respect to untaken Sick
Leave upon the termination of the Employment.   7.4   The Executive must notify
a Director as early as possible on each day of his absence from work, giving the
reason for, and likely duration of his absence.   7.5   The Executive must give
the Company a medical certificate for absences through illness or injury of more
than three consecutive days.

8. Superannuation

8.1   As set out in clause 4.2(c), the Basic Salary includes the superannuation
contributions payable at the rate applicable (currently 9%) under the relevant
superannuation legislation and related legislation (the “Applicable Rate”).  
8.2   Therefore, if the Applicable Rate increases so that it exceeds 9%,
additional contributions to the Executive’s nominated superannuation fund (if
required) will be made out of the Basic Salary.

9. Travel by the Executive
The Executive agrees to travel without further remuneration (except
out-of-pocket expenses, as provided by clause 4.4) within or outside Australia
on the business of the Company or any Group Company as and when necessary for
the performance of the Duties and as may reasonably be required of him by the
Chief Executive Officer
10. Policies and Procedures
The Executive will comply with the Company’s staff policy agreement as amended
from time to time. To the extent that the staff policy agreement is inconsistent
with the terms and conditions of this Agreement, this Agreement will prevail.
11. Confidentiality

11.1   Subject to clause 11.2, except with the consent of the Company (including
at least one director appointed by the Investor), the Executive will not, either
during the period of his employment or for the Period of Restraint anywhere in
the Area of Restraint make use of or divulge to any person any confidential
technical or commercial information including customer lists and supply lists or
any manufacturing, marketing or promotional know how or technique of a secret or
confidential nature relating to the Business or its promotion and development
except in the proper performance of his Duties. Nothing in this clause will
prohibit disclosure of marketing or promotional know how to other Royal Wolf
companies.

-9-



--------------------------------------------------------------------------------



 



11.2   The Executive undertakes that he will during the period of the Employment
use his best endeavours to prevent the publication, use or disclosure of any
trade secret or confidential information referred to in clause 11.1.   11.3  
Without limiting the generality of the trade secrets or confidential information
described in clause 11.1, the undertaking in this clause will also apply to the
confidential information which is listed in Schedule 2 to this Agreement by the
Company.   11.4   Upon being requested to do so by the Company, the Executive
undertakes to enter into such confidentiality agreements with the Company, any
Group Company, or any of their respective clients, as the Company may require.

12. Restrictions

12.1   Subject to clause 12.2, except with the consent of the Company the
Executive will not, during the Period of Restraint and anywhere in the Area of
Restraint:

  (a)   either directly or indirectly and whether as principal, partner,
director, agent, consultant, employee, assistant, investor or otherwise
howsoever be engaged, participate or be interested in carrying on any business
in competition with the Business or the business of any Subsidiary, nor permit
any of their names to be used in connection with such business, with the
exception of such businesses (if any) as may have been notified in writing by
the Executive to the Company before the Commencement Date or agreed to by the
Investor during the period of its investment in the Company; or     (b)   entice
or endeavour to entice into employment any person who was a director or an
employee of the Company at any time in the 12 months prior to the Termination
Date.

12.2   Nothing in clauses 11 or 12 prevents the Executive from:

  (a)   holding for investment purposes only, marketable securities quoted at
the time of acquisition on a recognised stock exchange in Australia or elsewhere
being collectively not more than 5% of the issued share capital of the listed
company; or     (b)   being interested in a company, a firm or a business:

  (i)   if that interest has been disclosed in writing to the Investor prior to
the Commencement Date; or

-10-



--------------------------------------------------------------------------------



 



  (ii)   with the prior approval of a majority of the board of directors of the
Company (including at least one director appointed by the Investor), such
approval not to be unreasonably withheld, having regard to the business
interests of the Group and subject always to the majority of such board being
satisfied that the Executive will continue to be able to satisfy fully his
obligations under this Agreement; or     (iii)   with the prior written consent
of the Company

12.3   If the Company terminates the Employment, or if the Executive ceases to
be employed by the Company as a result of the Chief Executive Officer exercising
a right under this Agreement, then the Executive and the Company must meet for
the purpose of agreeing whether the Period of Restraint shall be varied or
waived. In the absence of any such agreement, the Period of Restraint shall be
deemed to be the period commencing on the Commencement Date and ending 12 months
thereafter.

  (i)    

12.4   The Executive acknowledges that during the Employment with the Company
the Executive has or will become possessed of secret and confidential
information relating to the trade secrets and business or finances of the
Company or its Group Companies, and their respective clients and customers, and
the disclosure or use of such knowledge and information could materially harm
the Company and therefore agrees that the covenants contained in clauses 11 and
12 are reasonable and necessary for the protection of the business of the Group.

12.5   Without limiting the operation of the Restraint of Trade Act 1976 (NSW),
if:

  (a)   any of the restrictions contained in this clause are judged to be
unenforceable by a Court or Tribunal because they go beyond what is reasonable
to protect the business of the Company, and     (b)   these restrictions would
be judged reasonable by that Court or Tribunal if the extent of the restrictions
(including, but not limited to, the time periods or geographical areas) were
reduced,

then these restrictions will be reduced by the minimum amount required by that
Court or Tribunal to make them enforceable.
13. Documents and other Property of the Company

13.1   Upon the termination of this Agreement the Executive agrees to deliver to
the Company or its authorised representative without any further demand:

  (a)   documents in the Executive’s possession or control relating in any way
to any confidential information or trade secrets of the Company or any Group
Company or its or their clients, or to the business or affairs of the Company or
any Group Company or its or their clients; and

-11-



--------------------------------------------------------------------------------



 



  (b)   any property of the Company or any Group Company or thing to which the
Company or any Group Company is entitled.

13.2   The Executive is not entitled to retain a copy of a document referred to
in clause 13.1.

14. Copyright, Intellectual Property and Invention

14.1   If at any time in the course of the Employment the Executive makes or
discovers or participates in the making or discovery of any invention or
protectible work or design (“Intellectual Property”) he shall immediately
disclose full details of such Intellectual Property to the Company and at the
request and expense of the Company he shall do all things which may be necessary
or desirable for obtaining appropriate forms of protection for the Intellectual
Property in such parts of the world as may be specified by the Company and for
vesting all rights in the same in the Company or its nominee.   14.2   The
Executive hereby irrevocably appoints the Company to be his attorney in his name
and on his behalf to sign or execute any instrument or do any thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause relating to
Intellectual Property.   14.3   The Executive hereby waives, to the extent
permitted by law, all of his moral rights in respect of any acts of the Company
or any acts of third parties done with the Company’s authority in relation to
any Intellectual Property that is the property of the Company.   14.4   All
rights and obligations under this clause in respect of Intellectual Property
made or discovered by the Executive during the Employment shall continue in full
force and effect after the termination of the Employment and shall be binding
upon the Executive’s personal representatives.

15. Continuing Obligations
Any provision of this Agreement remaining to be performed or observed by the
Executive or having affect after the termination of this Agreement for whatever
reason remains in full force and effect and is binding on the Executive.

-12-



--------------------------------------------------------------------------------



 



16. Governing law and jurisdiction

16.1   The law in force in New South Wales governs this Agreement and the
transactions contemplated by this Agreement.   16.2   Each party irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the courts of New
South Wales and courts of appeal from them for determining any dispute
concerning this Agreement or the transactions contemplated by this Agreement.  
16.3   Without preventing any other mode of service, any document in an action
(including, but not limited to, any writ of summons or other originating process
or any third or other party notice) may be served on any party by being
delivered to or left for that party at its address for service of notices under
clause 17.

17. Notices

17.1   A notice, approval, consent, or other communication in connection with
this Agreement:

  (a)   must be in writing; and     (b)   must be left at the address of the
addressee, or sent by prepaid ordinary post (airmail if posted to or from a
place outside Australia) to the address of the addressee which is specified in
this clause or, if the addressee has notified the other party that another
address is the address for service, then to that address, or sent by facsimile
to the other party.

The address of each party is:

     
The Company
   
Address:
  Suite 202, Level 2,
 
  22-28 Edgeworth David Avenue
 
  Hornsby NSW 2077
Fax:
  9482 3477
 
   
The Executive
   
Address:
  124 Annangrove Road
 
  ANNAGROVE NSW 2156

17.2   A notice, approval, consent or other communication takes effect from the
time it is received unless a later time is specified in it.   17.3   A letter or
facsimile is taken to be received:

-13-



--------------------------------------------------------------------------------



 



  (a)   in the case of a posted letter, on the third (seventh, if posted to or
from a place outside Australia) day after posting; and     (b)   in the case of
facsimile, on production of a transmission report by the machine from which the
facsimile was sent which indicates that the facsimile was sent in its entirety
to the facsimile number of the recipient.

18. Assignment
The rights under this Agreement are personal. A party may not assign his rights
under this Agreement without the written consent of the other party.
19. Severability

(a)   The parties consider the covenants, obligations and restrictions contained
in this Agreement (“the Covenants”) to be reasonable in all the circumstances of
the Employment.   (b)   Subject always to clause 12.5 and the operation of the
Restraint of Trade Act 1976 (NSW), each and every part of the Covenants will be
taken to be a severable and independent covenant with the intent that, if they
are, taken together, adjudged to go beyond what is reasonable in all the
circumstances but would be adjudged reasonable with any one or more Covenants or
any one or more parts of the Covenants deleted, the Covenants will be taken to
apply as if those Covenants or parts of Covenants so adjudged unreasonable were
deleted.

20. Waiver and Variation

20.1   Failure or omission by the Company at any time to enforce or require
strict or timely compliance with any provision of this Agreement does not affect
or impair that provision in any way or the rights of the Company to avail itself
of the remedies it may have in respect of any breach of that provision.   20.2  
A provision of or a right created by this Agreement may not be:

  (a)   waived except in writing signed by the party granting the waiver; or    
(b)   varied except in writing signed by the parties.

-14-



--------------------------------------------------------------------------------



 



21. Entire agreement
Unless the contrary intention appears, this Agreement constitutes the entire
agreement of the parties and its subject matter and any previous agreements,
understandings and negotiations on that subject matter cease to have any effect.
22. No Representations and Warranties
The Executive acknowledges that in entering into this Agreement he has not
relied on any representations or warranties about the subject matter of this
Agreement except as provided in this Agreement.
23. Independent Legal Advice
The Executive acknowledges that he has read the terms of this Agreement and
understands it. The Executive further acknowledges that he has had a reasonable
opportunity to obtain independent legal advice regarding the effect and impact
of this Agreement, and in particular clauses 11, 12, 13 and 14.

-15-



--------------------------------------------------------------------------------



 



Schedule 1
Job description
Job Title:              Chief Financial Officer
Reports to:           Chief Executive Officer
SUMMARY
The purpose of the position is to lead and manage the finance and administrative
functions of Royal Wolf and be fully engaged its commercial/business development
activities. The role encompasses responsibility for the management of financial
operations, reporting, and corporate risk within the company. In particular, the
CFO will be responsible for the development of a business planning and reporting
framework and will work closely with the CEO in developing a comprehensive
business plan. He/She will be responsible for the timely and accurate reporting
and forecasting of the Royal Wolf’s historic and future business and financial
performance and ensure compliance with applicable financial accounting
standards, statutory obligations and corporate governance, by performing the
following duties personally or through subordinate staff.
ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.

             
1
  Treasury and Cash Flows   •   Oversee and direct Treasury, budgeting, audit,
tax, accounting, purchasing, real estate, long range forecasting and insurance
activities for the Company
 
           
2
  Ensures Integrity of Internal Accounting   •
•   Competent Systems Administration
Oversee current systems giving consideration to integrity, stability and
accuracy
 
  Systems   •   Ensure any weaknesses in the systems are identified and
appropriate action taken
 
      •   Identifies areas of risk and make appropriate controls where necessary
 
           
3
  Managing
Relationships   •   Take responsibility for managing relationships with the
organisation’s financiers to deliver the agree business plan  
4
  Production of Financial Statements accurately and in accordance with
Organisational Schedule   •   Direct the timely and accurate Financial Reports
completed by Financial Controller
 
    •   Ensure the integrity of accounting information supplied to management
 
    •   Respond in a timely manner to financial questions coming from the branch
offices so that they can effectively perform their duties
 
      •
•
•   Identify, anticipate and provide solutions to impending problems
Provide advice to management on the financial direction of the company
Produce Profit and Loss Report, Cash flow Report,

-16-



--------------------------------------------------------------------------------



 



             
 
          Report, Balance Sheet and Debtors Reports in accordance with
Organisation timetable.  
5
  Preparation and Maintenance of Budgets in accordance with Organisational Plan
  •   Assist and advise CEO with the preparation of annual Budgets and plans
 
    •   Prepare consolidated Profit & Loss, Balance Sheet and Cash flow Budget
in conjunction with CEO
 
    •   Ensure Organisational budgets are adhered to by controlling both direct
and indirect costs within budget restrictions
 
           
6
  Tax Planning and Reporting   •   Coordinate the tax planning and reporting
 
           
7
  Conduct Economic
Studies   •   Direct and analyse studies of general economic, business and
financial conditions and their impact on the organisation’s policies and
operations
 
           
8
  Statutory Reporting   •   Compile and analyse financial information and
provide required management statutory reporting
 
           
9
  Risk Management   •   Implement a risk management system and oversee
procedures to minimise the organisation’s risks

-17-



--------------------------------------------------------------------------------



 



Schedule 2
Confidential Information

1.   The Group’s business and strategic plans.   2.   The Group’s budgets and
financial projections.   3.   Information, documents or knowledge that by their
nature are confidential relating to the business affairs, finances or
transactions of the Group.   4.   Manuals, procedures, computer programs,
policies and procedures of the Group.   5.   Details of customers and clients.  
6.   Pricing information.   7.   Information or data that is designated,
labelled or treated by the Company or any of the Group Companies as
confidential.

-18-



--------------------------------------------------------------------------------



 



Schedule 3
Remuneration Details

     
Position:
  Chief Financial Officer
Basic Salary:
  $250,000 This amount is inclusive of superannuation, car allowance, FBT and
any other entitlements the Executive may wish to package. This amount will be
increased (but not decreased) by CPI only each year.
 
   
Performance Bonus:
  Maximum Performance Bonus of $35,000 Payment of the Performance Bonus is
conditional upon the achievement of the KPI’s
 
   
 
  The Performance Bonus is payable in cash and is inclusive of any
superannuation payable.
KPI’s:
   
Benefits:
  Car parking, mobile phone, notebook computer,
 
   
Commencement Date:
  17 May 2004

-19-



--------------------------------------------------------------------------------



 



Schedule 4
Share offer to Executive (the chief financial officer”) in relation to the “CFO
shares”.

(a)   Equity Partners acknowledges that the CFO Shares are held by Equity
Partners on trust for a new chief financial officer of the Company.   (b)   The
chief financial officer either in his own name or in the name of a nominee to be
agreed by the Chief Executive officer has the right to acquire the CFO Shares
for $0.50 cents plus 10% per annum (on a compound basis applying six-monthly
rests) from the Completion Date per Ordinary Share in 5 equal tranches as
follows:

  (i)   14,400 of the Ordinary CFO Shares and 1 of the C Class CFO Shares on the
1st anniversary of the commencement of employment of the chief financial
officer;     (ii)   14,400 of the Ordinary CFO Shares and 1 of the C Class CFO
Shares on the 2nd anniversary of the commencement of employment of the chief
financial officer;     (iii)   14,400 of the Ordinary CFO Shares and 1 of the C
Class CFO Shares on the 3rd anniversary of the commencement of employment of the
chief financial officer;     (iv)   14,400 of the Ordinary CFO Shares and 1. of
the C Class CFO Shares on the 4th anniversary of the commencement of employment
of the chief financial officer; and     (v)   14,400 of the Ordinary CFO Shares
s on the 5th anniversary of the commencement of employment of the chief
financial officer.

-20-



--------------------------------------------------------------------------------



 



  (e)   The chief financial officer’s entitlement to each subsequent tranche of
Shares will terminate from the date that he or she ceases to be an employee of
the Company.     (f)   In order to exercise its right to acquire a tranche of
the CFO Shares the chief financial officer must give written notice to Equity
Partners of his intention to acquire that tranche of the CFO Shares together
with a bank cheque for the relevant amount within 10 days after each anniversary
date.     (g)   Within 5 Business Days of receiving a notice and bank cheque
from the chief financial officer Equity Partners must provide to the chief
financial officer a share transfer form signed by Equity Partners as transferor
for the relevant number of the CFO Shares.     (h)   If a Realisation Event
occurs prior to all of the CFO Shares vesting in accordance with this Schedule,
immediately prior to completion of the relevant Realisation Event, the chief
financial officer will have the right to acquire the balance of the CFO Shares
not vested at the then current price.     (i)   If the chief financial officer
ceases to be employed by the Company at a time when the right to acquire some or
all of the CFO Shares has not vested, then Equity Partners will continue to hold
the unvested CFO Shares on trust for a replacement chief financial officer.    
(j)   if the chief financial officer takes up the shares in the name of a
nominee, the nominee must agree in writing to be bound to the same terms and
conditions of the offer as though the shares had been taken up by the chief
financial officer.     (k)   The company may at its discretion, “cash out”, buy
back or cancel for full market value consideration,the CFO shares.

-21-



--------------------------------------------------------------------------------



 



Executed as an agreement

             
Signed by
    )      
Royal Wolf Trading Australia Pty Ltd
    )      
by a director and director:
    )      
 
    )      

      /s/ Michael P. Baxter   /s/ Gregory B. Baker
 
   
Signature of director
  Signature of director
 
    Michael P. Baxter   Gregory B. Baker
 
   
Name of secretary/director (please print)
  Name of director
 
   
 
  (please print)

             
Signed by
    )      
Peter McCann
    )      
in the presence of:
    )      

     
/s/ Kathryn Woulfe
  /s/ Peter McCann
 
   
Signature of witness
  Signature of Peter McCann   Kathryn Woulfe    
   
   

Name of witness (please print)

-22-